Statistics on plant protection products (debate)
Τhe next item is the report (Α6-0256/2009) by Mr Bart Staes, on behalf of the Committee on the Environment, Public Health and Food Safety, concerning statistics on plant protection products [11120/2/2008 - C6-0004/2009 -.
rapporteur. - (NL) We have before us the final agreement which we have negotiated with the Council and the Commission, a final agreement after a first reading in which we in Parliament took a very strong position and introduced a number of elements that, with a large majority, in fact gave us a very strong starting position vis-à-vis the Council. I must say that the Council's common position a few months after our first reading was rather disappointing. There was not, in fact, much willingness to follow our approach, and therefore the negotiations with the Council were far from easy.
We did move a step forward, though, and there was a very constructive atmosphere. The parliamentary delegation, too, was a strong group. There was unity in diversity. I think that we can bring the result to a vote tomorrow with a degree of pride. In any case, we are making a contribution and ensuring that there is a basis, in addition to the two laws that have already been adopted on pesticides, that is, the directive on sustainable use and the regulation on the placing of plant protection products on the market, a set of instruments to be used in sound regulation regarding the provision of data via statistics. This is therefore, to my mind, the basis for the parliamentary legislative work we have carried out.
One of the most important achievements is the fact that we have succeeded in imposing on the Council, even against its will, the fact that we have taken as our basic definition of pesticides the one that Parliament, in the political agreement with the Council, previously included in the directive on sustainable use. This makes for a certain consistency, and that is important for later use as well.
We have also been able to include a very clear reference to the general legislative framework on statistics, to the way in which statistics should be used, the way in which they are handled and, above all, the way in which the data will have to be handled in future, from the perspective of confidentiality, among others. We have attained our goal in that Member States must provide considerable information on pesticides and in a form that is mutually comparable. Personally, I would have liked to go even further, but what has been achieved is a first step.
Another achievement is undoubtedly the fact that, because we took as our basic definition the word 'pesticides' and the definition of pesticides used in the directive on sustainable use, we have also, in a second instance, included the concept of 'biocidal products'. That was an important request by the Socialist Group in the European Parliament. This is an achievement. It appears in the regulation, and in the current political agreement, although the latter does state that we undertake to expand the regulation on statistics and pesticides as it now stands with the concept of 'biocidal products' at the time when the legislation exists and also - and that was an urgent demand on the part of the Council - after an impact study on the matter.
We have obtained greater transparency. We have succeeded in requiring that the data must be published on the Internet. We have, as noted - it is always a question of negotiation, for that is democracy - also failed to achieve a certain number of things. I have already mentioned them, including the fact that there is a weaker formulation regarding the non-agricultural use of pesticides: on that point, the draft regulation does not entirely live up to what was achieved at first reading. It is a question of give and take, however.
I must say that I am very grateful to the shadow rapporteurs. It was a pleasant way of collaborating. This was, for now, my last legislative report in this legislative period, and I hope that I will be able to add a fair bit to it in the next legislative period.
Member of the Commission. - Madam President, the Thematic Strategy on the Sustainable Use of Pesticides approved by the European Parliament and the Council in January 2009 intends to complement the existing legislative framework by targeting the use phase of pesticides, with the objective of reducing the impact of pesticides on human health and the environment.
This proposal is the third legal pillar of the strategy, together with the framework directive and the Regulation for the placing on the market of plant protection products, and aims at providing reliable data to measure the progress of the Strategy.
The main objective of this proposal is thus to ensure that comparable and reliable data are collected in all Member States and transmitted to the Commission, making it possible to calculate harmonised risk indicators and to measure the progress of the Thematic Strategy.
An agreement at first reading on this proposal could not be reached between Council and Parliament for reasons mainly linked to the scope of the Regulation and to the publication of results.
Thanks to the intense and fruitful trialogue in second reading and in particular to the sense of compromise of the rapporteur and his shadows, solutions could be found for all the issues.
The Commission believes that the compromise found is very reasonable and meets the concerns of the Parliament without creating disproportionate burdens for the national administrations and businesses and it can therefore support it.
The Commission would like to take this opportunity to thank the rapporteur, Bart Staes, for doing a great job on such a complex proposal, for his patience and for the very constructive exchanges he has had with the Commission. On the basis of the current compromise, the Commission is confident that an agreement in second reading can be reached between the European Parliament and the Council on this important proposal to ensure the success of the Thematic Strategy on the Sustainable Use of Pesticides.
Madam President, Commissioner, ladies and gentlemen, in the plenary session of January 2009, we adopted two legislative texts on the sustainable use of pesticides and on the procedures for marketing plant protection products. The negotiation of these texts has been passionate and has allowed real advances in the protection of human health and the environment.
Those two texts would be nothing without this one, however. This regulation is, in fact, the enforcer for the other two. You will recall, Commissioner, that these statistics are needed to reveal how many new products are coming on to the market, and also how their use is growing, and above all to calculate the risk indicators defined in the report on the sustainable use of pesticides.
I would also stress that, in my view, we have not only struck a balance between the necessary transmission of data and the confidentiality of the latter, but also established proportionate administrative requirements, since this is a concern for the users.
As regards biocides, it is important to stress that this text should, in time, cover them in accordance with the results of an impact study.
We have studied the non-agricultural commercial uses of pesticides. For the moment, any assessment of their volume can only be intuitive. For this reason, the pilot studies due to be carried out by the European Commission will be very enlightening.
I wish finally to thank our rapporteur, who supported us throughout the negotiations and made a major contribution to our reaching an agreement.
rapporteur. - (NL) I think that everything has been said. This is a good agreement, and I hope that it will be adopted tomorrow morning.
The debate is closed.
The vote will take place tomorrow, Friday, 24 April 2009, at 12 noon.
Written statements (Rule 142)
As indicated by the Sixth Community Environment Action Programme, the European Union has recognised the need for a more consistent reduction in the impact which pesticides have on both the environment and people's health. This regulation concerning statistics on plant protection products will plug existing gaps relating to the use of pesticides in Member States.
It has emerged from the data supplied by the Commission on the use and sales of pesticides that we need to have at Community level a harmonised method for collecting statistics both from the stage of placing the products on the market and from manufacturers.
We are all aware that a more consistent legislative framework needs to be established at European Union level governing the use of pesticides. This is why I want to emphasise that I welcome the creation of a common framework for systematically generating Community statistics relating to the placing of pesticides on the market and their use, in accordance with the principle of subsidiarity.